              Case 1:19-mc-02303-LDH Document 1-1 Filed 09/09/19 Page 1 of 1 PageID #: 3
                                                                                              FILED
                                                                                           IN CLERK'S OFFICE
                                                                                       US DISTRICT COURT E.D.N.Y.

                                                                                       *     SEP 0 9 2019      •
                             UNITED STATES DISTRICT COURT BROOKLYN OFFICE
                             EASTERN DISTRICT OF NEW YORK
                                                                                           DeARCY HALL, J.
                             MISCELLANEOUS CASE INFORMATION SHEET


PLAINTIFF:                                         DEFENDANT:
IRA KLEIMAN, as the personal representative        CRAIG WRIGHT
of the Estate of David Kleiman, and
W&K INFO DEFENSE RESEARCH, LLC


IN THE MATTER OF:
Brendan J. Sullivan




CAUSE OF ACTION:
Motion to Quash Subpoena to Brendan J. Sullivan



RELIEF SOUGHT:                                                                                                 /
Quashing the August 27, 2019 Subpoena to Brendan J. Sullivan


ATTORNEY FOR PLAINTIFF:                            ATTORNEY FOR DEFENDANT:
Velvel (Devin) Freedman                            Zarah Markoe
Partner                                            Rivero Mestre
Roche Freedman LLP                                 2525 Ponce De Leon Blvd.
Southeast Financial Center                         Ste. 10001 Miami. FL 33134
200 S Biscayne Blvd                                T 305 4452500
Suite 5500                                         F 305 4452505
Miami. FL 33131                                    zmarkoe@riveromestre.com
(t) (305) 753-3675
(@) vel@rochefreedman.com




Iam currently amember in good standing of the bar of this Court:                     [/] YES Q NO

Signature ofAttorney ofRecord: ( aN W^Y                                         Date: 7 ' ' ' ' I
